Trial      No . 2OO5-CI-18884
                                        Appeal      KO.04-15-00012-CV


JOHN    E.    RODARTE       SR-,                       §                       IN THE      FOURTH
Affiant, Appellant, Plaintiff,                                                             - -O51^
In Propia Persona                                      §                               .,     —                   '..'•"■
Appellees,Defendants                                                           SAN ANTON 10,.TEXAST
                                                                                              .   ■ ■          kl>    '■■''
                                             notice    of       appeal,
                                     motion   for    appellate          record,
                                         with      brief    in    support


  To The       Honorable Justices:

  Now comes John             E.    Rodarte Sr .,Affiant,Appellant,Plaintiff *an3 on

this date          of January       23,2015   completes          this       document,for          the    aoove
styled       and    numbered       cause of   action,and will                show    the   followinq:


  A hearinq was held on October 20,2014 concerning a Bill Of Review
Motion by the          plaintiff       and was dismissed               on    the    same date.

  As    per     this    court's      correspondence,dated January                     09,2015           received

on January          21,2015       which offers      evidence of questionable mail                             handl
ing ,pardon,correspondence dated January 12,2015,is still                                         received

rather       late-
  Appellant,Rodarte,has                yet    to   receive        a   trial    court       order,concern

ing a submission for a new trial,due to among other things,a hearing
held        in violation of plaintiff's               request          for a   jury     trial      and a
settinq        on   the jury docket          of September             24,2015 as afforded                by    the
pleadinqs and arguments presented by the plaintiff,and                                       in    further
violation of Texas                 Rules Of Civil      Procedure,245...,in place ot                            the
word noncontested,plaintiff will offer the word contested in its
place,unless the trial                 court would like to explain how it heard
plaintiff's case on October                   20,2014 clearly               in violation of rule
245,in which           this case       is highly contested,thus,may not be disposed
of     at    any    time-

     Again,said hearinq              on October      20,2014 and dismissal,is                     in     further
 violation of Rules Of Civil Procedure,247,every suit shall be tried
 when it is called                    no cause which has been set upon the trial
 docket for the date set,except by agreement of the parties.-.,this
 is where trial court committed grave error,the court,took it

                                                           1-
     . Rodarte's Notice Of                        Appeal,Appeal                   Record,(January                      23,2015)



     Themself/well                with       the       judge          making          the       determination,to                   will

fully       call       a    hearing,other                   than       the       trial          by    jury          date,and       without

any    notice          or agreement                known          to       the plaintiff,to                         remove    the       case

from       the       jury    docket          in    a    contested                case,in             which,all             issues       were

set    for       a    jury's       determination.                      This       denies             plaintiff             Rodarte,his

right       to due          process,a             right          to    a    jury       trial          as       afforded by          the

7th    and       14th       Amendments             of       the U.S.             Constitution.

     Plaintiff Rodarte,will                            state,that                the       above          mentioned          case,should

be    subjected             to    the    rigors             of    Title          VII       Civil          Rights       Act    Of    1871,due

to the questionable                      issues             concerning                this          case       on    two    aspects.       One/

the    defendants                failure          in    taking             the    initiative                   in    taking    responsi

bility          for    a    clear       injury          to       plaintif,for                   failing             to provide          safe

transportation,causing                            verified             back       injury.             Two,for          doing       all    in

its    power,to             defend       and       use       the       law,to          avoid          responsibility                and

liability             to    plaintiff             Rodarte.             The       defendants,had                      offered       twice,

to    settle,when                the    amount          of       settlement                that       was       offered       by    the

defendants             is    compared             to    other          similar             injuries,the                defendants,

only       insulted          plaintiff             by       trying          to make             an    offer,that             could       havy

been       made       out    of    someone             back       pocket          or       coat       pocket.          Such    an       insult,

did    one       very       important             thing,it             offered             evidence             of    liability          and

responsibility,thus                      a    case          more       than       ready             for    a    jury       trial.


     The    very       same       thing       occurred                on    December                05,2011          when    the    case

became          subjected          to    the       very          identical             game          on    October          20,2014.

As    the       caselaw          applied          by    the       plaintiff                in       his    Bill       Of    Review/it

should          not    only       convince             this       court          of    what          is    correct          according          to

the    law,but             what    it    must          do    according                to    the       law       and    reinstate          the

case       to    its       original          status,otherwise,plaintiff's                                           fundamental          and

substantial                rightS/as          well          as    the       constitutional                      violations          will

forever          stay       injured          just       as       his       back       is,due          to       unsafe       transportation

and    denial          of    law.

     Therefore,plaintiff                      Rodarte,motions                         for       a    full       appellate          record/

this       way       this    court,may             see,not             only       the       clear          concealment             of    pro

per    application                of    law       by    the       defendants                and       their          constituents,the

denial          of    lawful       relief          to       the       plaintiff,medical/monetary/its                                     just

pitiful.             This pursuant                to T.R.A.P.                rules          33.1;20.1;21.3;25.1;26.1(a)

(l);34.5;34.6;35.1(a);35.3(a)(l)(2).                                                                       Respectf^^^bmitted,
    Rodarte's Notice Of Appeal/Appellate /record,(January 23/2015)



                                  CONCLUSION



  Mr.   Rodarte,simply will plead/the record,upon         a   review with   a
lawful eye/will   uncover volumes/and coincide with Rodarte's            issues

ever since the December 01/2005    filing    of   this   civil   case.


                                                         Respect fiillHTDone




                                    PRAYER
                                                                  &
  Plaintiff Rodarte/makes his petition known to God in the highest;
that the honorable Fourth Court Of Appeals,grant the relief souqht.


                                                         Respect foJ^lw Done,

                                                                  C7



                           CERTIFICATE   OF   SERVICE



  Thjis is to certify/that a true and correct copy of this foregoing
document,has been sent to Mr.   Clarkson F.       Brown,Assistant District
Attorney,at 101 West Nueva St.,Suite 5049 San Antonio,Texas 78205



  Executed On This January 23,2015                       Respectfully Done




J .R.j/j -r •
01/23/2015
                                                                                               iNLNi          ui      Lhi                  iL    JLJbi k,l                                            01 j *:£*. is
                                                                           i. , ,    .    Uuhn          .- , ,i_,   ._j, _ ,..                                                                        .il.;         r.j.',.,
    I LLJtt:           BiiLo^i- , u                  aiijti;      aiJb     i^ib                LLJwh t j,LK;             .... LL          LLLi ,l_., , _.■               iriiilbLN I                  .. . ^ .         Ui/t
    NHMus             NODftii IL, JUBN                   Si;                                                        Bi_blNNl!\u                  PLfVlUD:                ,3 / / i31 / J.-<
, uc* LUUS                  . - L.J          . IUI Ii3Eir-     lu LJU                                                                                                        -,.,     ,■              A ,
■             .,.., ,-,.-),■.!.■ uNhLTLI^LIj UJ         SJl Ui i'JL ul INi LJhiiH i ION UUl-J Th                                                                                          IN
UUMPUILS                   DriTHtiNbt.                  RLGflfilJiNU                I (IL           UI-F LNDLh           b       Hi-Ul           i.      Mi       jiu;
H'l i            lli_i_P   Pi J         LWD           EN'ILH        NbLX I          ll)UJ            NUflbl                                       U,>     -_■!..         NU




                                                                                                                                                                              R.HARRISON
                                                                                                                                                                              NOTARY PUBLIC.
                                                                                                                                                                               STATE OF TEXAS




                                                                                                                                                                                              m              2

                                                                                                                                                                                                  i


                                                                                                                                                                                                              ". -      '":'




                                                                                                                                                                                              lh
                 arte        Sr                                                    ■-
Clements       Unit
9601    Spur     591
Aniarillo, Texas
LEGAL    MAIL
        LEGAL    MAIL
                      en                 Fourth   Court      Of   Appeals
                      in          ■^ r   Office   Of   The    Clerk
                                         300   Dolorosd      St.,Suite      3200
                                         San Antonio,Texas 78205-3037
                      CM
                       I
                       CO.
                       LlJ
                                   r
                                                        CO I 1
                          \




^PRIVILEGED OFFENDER i..Mil- *
  NOT INSPECTED BY TEXAS      j
  DEPARTMENT OF CRINllNAt     .
  JUSTICE - CORRECTIONAL      '
   INSTITUTIONS DIVISION